PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to Public Reprimand.
On December 3, 1979, The Florida Bar filed its Petition alleging:
1. The Respondent, Norman D. Zimmerman, has been a member of The Florida Bar since 1957.
2. In early July, 1978, the Respondent' was attorney for the purchaser and seller of a piece of real property.
3. The Respondent charged the purchaser a fee for his representation as well as an additional amount for title insurance.
4. The Respondent allowed the real estate transaction to close prior to reviewing the abstract of title.
5. The abstract of title was delivered to the Respondent sometime in July, 1978 but was misplaced in the Respondent’s office for approximately three to four months.
6. Prior to the Respondent delivering title insurance to the purchase, the purchaser was advised by a lending institution that there was a mortgage on the piece of property which mortgage was in default.
7. Respondent took until May 17, 1979 to have the mortgage released from the Complainant’s property.
8. The Respondent after succeeding in having the mortgage released, issued title insurance to the Complainant.
9. The Board of Governors of The Florida Bar directed that a consent judgment to public reprimand be tendered to the Respondent.
10. On November 5, 1979, the Respondent accepted the plea to a public reprimand tendered by The Florida Bar.
11. By accepting the tendered plea to a public reprimand, the Respondent pleads guilty to violating Disciplinary Rules 5-105(A), 6-101(A)(3) and 7-101(A)(1) and (3) of the Code of Professional Responsibility of The Florida Bar.
The Petition for Approval of Conditional Guilty Plea to Public Reprimand is granted, and Respondent, Norman D. Zimmerman, is hereby disciplined by public reprimand to be published in Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $420.00 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.